Case 1:19-cv-05365-DLC Document 38 Filed 07/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENERAL ELECTRIC COMPANY, CONSUMER :
LIGHTING (U.S.), LLC, and CURRENT : 19cev5365 (DLC)
LIGHTING SOLUTIONS, LLC, :

ORDER

 

Plaintiffs,

 

Vy

 

USDC SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #:

DATE FILED: ; iE 319.014
te +

LIGHTING SCIENCE GROUP CORPORATION,

Defendant.

xt +

jeer tried nnn
er at

 

 

\ erat ean
ennai en erert

 

DENISE COTE, District Judge:

 

A telephone conference was held in the above-captioned case
on July 3, 2019. As set forth at the conference, it is hereby

ORDERED that defendant's opposition to plaintiffs’ motion
for a preliminary injunction must be filed by July 17, 2019.
Plaintiffs’ reply, if any, is due July 22. At the time any
reply is served, the moving party shall supply Chambers with two
(2) courtesy copies of all motion papers by mailing or
delivering them to the United States Courthouse, 500 Pearl
Street, New York, New York.

TT IS FURTHER ORDERED that the parties shall submit,

pursuant to this Court’s Individual Rules of Practice in Civil

 
Case 1:19-cv-05365-DLC Document 38 Filed 07/03/19 Page 2 of 2

Cases, any proposed redactions to documents filed in this case

by July 9, 2019.

50 ORDERED:

Dated: New York, New York
July 3, 2019

DENISE COTE
United States District Judge

 
